UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-4180



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LUIS ALEMAN,

                                             Defendant - Appellant.



                              No. 04-7085



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LUIS ALEMAN,

                                             Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-03-479; CA-04-689-1)


Submitted:     October 18, 2004         Decided:     November 23, 2004


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.
No. 04-4180 affirmed in part; dismissed in part; No. 04-7085
dismissed by unpublished per curiam opinion.


Billy L. Ponds, THE PONDS LAW FIRM, Washington, D.C., for
Appellant.   Paul J. McNulty, United States Attorney, Andrew E.
Lelling, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

             Luis Aleman appeals his conviction for smuggling bulk

cash   out   of     the   United    States,   in     violation   of   31   U.S.C.

§ 5332(a)(1) (2000), and two counts of giving false statements, in

violation of 18 U.S.C. § 1001(a)(3) (2000).                Aleman contends that

the evidence presented at trial was insufficient to support his

conviction for smuggling bulk cash out of the United States, in

violation of 31 U.S.C. § 5332(a)(1), because the Government failed

to prove that he knowingly concealed more than $10,000.

             “The verdict of a jury must be sustained if there is

substantial    evidence,     taking    the    view    most   favorable     to   the

Government, to support it.” Glasser v. United States, 315 U.S. 60,

80 (1942).     This Court “ha[s] defined ‘substantial evidence,’ in

the context of a criminal action, as that evidence which ‘a

reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.’”     United States v. Newsome, 322 F.3d 328, 333 (4th Cir.

2003) (quoting United States v. Burgos, 94 F.3d 849, 862-63 (4th

Cir. 1996) (en banc)).             In evaluating the sufficiency of the

evidence,    this    Court   does    not   review    the   credibility     of   the

witnesses and assumes that the jury resolved all contradictions in

the testimony in favor of the Government.             United States v. Romer,

148 F.3d 359, 364 (4th Cir. 1998).




                                      - 3 -
              After careful consideration of the facts, and taking the

view   most    favorable    to    the   Government,   we       conclude   that   the

evidence presented at trial is sufficient to support Aleman’s

conviction.      31 U.S.C. § 5332(a)(1); Glasser, 315 U.S. at 80.

              Following Aleman’s conviction, but prior to sentencing,

Aleman filed a Motion to Vacate pursuant to 28 U.S.C. § 2255

(2000),   alleging     ineffective       assistance   of       trial   counsel   for

failure to move for a mistrial following the erroneous admission of

polygraph evidence at the Grand Jury proceedings.                  At sentencing,

the district court denied the motion, finding that any error was

cured because the trial jury returned a guilty verdict without any

knowledge of inadmissable polygraph evidence.                   On appeal, Aleman

contends that the district court erred by denying his initial

§ 2255 motion.

              An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate     of   appealability.        28   U.S.C.     §    2253   (2000).     A

certificate of appealability will not issue for claims addressed by

a district court on the merits unless the appellant makes a

substantial showing of the denial of a constitutional right.                      28

U.S.C. § 2253(c)(2).        The relevant inquiry is whether “‘reasonable

jurists   would      find   the    district     court’s    assessment      of    the

constitutional claims debatable or wrong.’” Miller-El v. Cockrell,

537 U.S. 322, 338 (2003) (quoting Slack v. Daniel, 529 U.S. 473,


                                        - 4 -
484   (2000)).       We   have       independently       reviewed     the    record   and

conclude that Aleman has not made the requisite showing.                           United

States v. Mechanik, 475 U.S. 66 (1986) (holding that an error in

the grand jury proceedings was rendered harmless by petit jury’s

finding     of   guilt).       Accordingly,         we    deny    a   certificate      of

appealability and dismiss this portion of Aleman’s appeal.

             Finally,     we   turn     to    Aleman’s     second     §     2255   motion

reiterating his claim that his trial counsel was ineffective for

failing to move to dismiss the indictment.                       The district court

dismissed the motion without prejudice, stating that Aleman’s

notice of appeal in his initial § 2255 motion deprived it of

jurisdiction.        We note, however, that because Aleman previously

filed   a   motion    under      §    2255,   the   second       filing     is   properly

construed as a successive motion for which he has not received

authorization from this Court. See United States v. Winestock, 340

F.3d 200, 205 (4th Cir.), cert. denied, 124 S. Ct. 496 (2003).

Accordingly, we deny a certificate of appealability and dismiss

appeal No. 04-7085 as well.              See Reid v. Angelone, 369 F.3d 363,

374 n.7 (4th Cir. 2004) (finding certificate of appealability

necessary to appeal order denying § 2255 motion for lack of

jurisdiction).




                                         - 5 -
We   dispense   with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                       No. 04-4180 AFFIRMED IN PART; DISMISSED IN PART

                                                    No. 04-7085 DISMISSED




                                   - 6 -